DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s election of the invention of Group XII, drawn to an anti-PD-1 antibody comprising HCVR of SEQ ID NO: 20 and  LCVR of SEQ ID NO: 53 (246A10), and humanized versions thereof) in the reply filed on 05/10/2022 is acknowledged.  Claims 1, 6, 8, 13-16, 20-22 and 26 read on the elected invention.

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).


3. Claims 17, 27-30, 34 and 43-44 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. 

Claims 1, 6, 8, 13-16, 20-22 and 26 are presently under consideration, to the extent that they read on the elected invention.


4. Claims 1, 6 and 13 are objected to because they specifically recite and/or encompass nonelected inventions which are not under consideration in the present application.  In particular, of the amino acid sequences recited in claim 13, the elected antibody 246A10 binds only to SEQ ID NOS: 74-77 and 82-84 (according to Fig. 8 and Table 5 at p. 43 of the specification).  Applicant is required to cancel the non-elected inventions.


5. It is noted that upon cancelation of non-elected inventions, the scope of claims 1 and 6 becomes identical.  Accordingly, claim 6 would be subject to an objection under 37 CFR 1.75 as being a duplicate of claim 1.  When two claims in an application are duplicates (or else are so close in content that they both cover the same thing, despite a slight difference in wording), it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).



6. It is noted that the claims of commonly assigned US Patents No. 10239942 (cited on IDS) and No. 10544217, issued from priority applications USSN 14975769 and 15152192, respectively, neither anticipate the instant claims nor make them obvious.



7. Claims 1, 6 and 13 are objected to for the reasons specified in sections 4 and 5 above, but would be allowable if amended to overcome the objections.

Claims 8, 14-16, 20-22 and 26 are objected to as dependent on claim 1, but would be allowable if claim 1 is amended as specified above.



8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644